DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. Applicant argues that Berg does not disclose automatically initiating based on sensed patient data two-way audio or video communication between the physician server and a user device. The examiner was unable to find support for this limitation in the applicant’s specification. The examiner found support for a two-way communication, but not an automatic initiation of said communication. The specification appears to support automatically sending sensor data to the physician’s server and the physician having the option of initiating a communication with the patient. Berg discloses automatically transmitting sensor data to the physician server and allowing for two-way communication, via a user’s phone, based on the received data (para 56-61, 131-132). Further automating a manual action is an obvious improvement. For at least the foregoing reasons claims 1-15, 17-30 stand rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-15 and 17-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No support for automatically initiating a two-way communication was found in the paragraphs cited by the applicant or in the remainder of the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12,14,15 and 17-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. US 2017/0132867.
Berg discloses a system for dispensing medicine to a patient comprising:
(Re claim 1) ”a processor” (454 figure 10A). “a medicine dispenser” (figure 1). “a pharmacy server of a pharmacy” (para 0055, 0124). “a physician server of a prescribing physician of the patient” (para 0055, 0124). “a user device of the patient” (para 56-61 ‘phone’, ‘smart phone’). “one or more patient sensor, operably coupled with the processor to communicate data associated with a patient” 
(Re claim 2) “determine a patient condition as a function of data acquired from the one or more patient sensor” (para 0127-0128). “ … initiated when the patient data indicated that the patient missed the dose” (para 56-61, 131-132). HIPAA requires medical information be transmitted securely.
(Re claim 3) “determine a patient condition as a function of data acquired from a healthcare professional” (para 0127 “input manually by a patient or caregiver”).
(Re claim 4) “adjust the dose in response to input received from a healthcare professional” (para 0127-0128 “input manually by a patient or caregiver”).
(Re claim 5) “wherein one of the one or more patient sensor is wirelessly connected to the medicine dispenser” (para 0127 “bluetooth”). “communication between the physician server and the user is a secured channel for communication” (para 56-61, 131-132)
(Re claim 6) “wherein one of the one or more patient sensor is a physiological sensor” (para 0127 “blood pressure”). “smartphone, a tablet, and a digital touchscreen interface of the medicine dispenser” (para 56-61, 131-132).

(Re claim 8) “determine the patient condition based on input received from the patient” (para 0127-0128 “input manually by a patient or caregiver).
(Re claim 9) “change the dose of the medicine dispenser if the patient data indicates a condition of the patient has worsened” (para  0128, “an additional dose (level or frequency) of a medicine designed to reduce the pressure”).
(Re claim 10) “wherein the dose adjustment is constrained within programmed dose limits” (para 0062 “maximum dose and minimum time interval”).
(Re claim 11) “wherein the programmed dose limits are set by the prescribing physician … server” (para 0062, 0163 “authorized personnel”).
(Re claim 12) a processor” (454 figure 10A). “a medicine dispenser” (figure 1). “a pharmacy server of a pharmacy” (para 0055, 0124). “a physician server of a prescribing physician of the patient” (para 0055, 0124). “a user device of the patient” (para 56-61 ‘phone’, ‘smart phone’). “one or more patient sensor, operably coupled with the processor to communicate data associated with a patient” (para 0061, para 0127). “a memory, operably coupled with the processor, wherein the memory encodes processor executable program instructions and data to program and configure the processor to control the medicine dispenser” (456 figure 10A). “Wherein the processor, the medicine dispenser, the pharmacy server, the physician server, the one or more patient sensor, and the memory are configure to transfer the patient data sensed and communicated by the one or more patient sensor to at least one of the pharmacy server and the physician server” (para 0127-0128). “update prescription data based on the patient data; and control the medicine dispenser with at least one of the pharmacy server and the physician server to deliver a dose to the patient based on the prescription data” (para 0127-0128). “determine medication adherence of the patient to the prescription data the patient data” (para 0119, 
(Re claim 14) “wherein one of the one or more patient sensor is a physiological sensor” (para 0127 “blood pressure”).
(Re claim 15) “wherein the physiological sensor is a blood-pressure sensor” (para 0127 “blood pressure”).
(Re claim 17) “in response to determining a lack of medication adherence, send a notification of the lack of medication adherence to the pharmacy server and the physician server” (para 0119, 0178).
(Re claim 18) “send the notification to the prescribing physician via the physician server (para 0119, 0178).
(Re claim 19) a processor” (454 figure 10A). “a medicine dispenser” (figure 1). “a pharmacy server of a pharmacy” (para 0055, 0124). “a physician server of a prescribing physician of the patient” (para 0055, 0124). “one or more patient sensor, operably coupled with the processor to communicate data associated with a patient” (para 0061, para 0127). “a memory, operably coupled with the processor, wherein the memory encodes processor executable program instructions and data to program and configure the processor to control the medicine dispenser” (456 figure 10A). “Wherein the processor, the medicine dispenser, the pharmacy server, the physician server, the one or more patient sensor, and the memory are configure to transfer the patient data sensed and communicated by the one or more patient sensor to at least one of the pharmacy server and the physician server” (para 0127-0128). “update prescription data based on the patient data; and control the medicine dispenser with at least one of the pharmacy server and the physician server to deliver a dose to the patient based on the prescription data” (para 0127-0128).

(Re claim 20) “wherein at least one of the one or more patient sensor is wirelessly connected to the medicine dispenser” (para 0127 “bluetooth”).
(Re claim 21) “wherein at least one of the one or more patient sensor is an activity sensor” (para 0061, 0090).
(Re claim 22)  “wherein at least one activity sensor is an image sensor” (para 0061, 0090).
(Re claim 23) “adjust one or more subsequent dose depending upon drug type” (para 0127-0128).
(Re claim 24) “increasing an amount of at least one subsequent dose” (para  0128, “an additional dose (level or frequency) of a medicine designed to reduce the pressure”).
(Re claim 25) “determine whether or not to send an alert to the prescribing physician via the physician server based on comparing the patient data to a reference data” (para 0131, 0055).
(Re claim 26) “a rotatable robotic arm including a gripper configured to grip pills from at least one pill bin” (860 figure 11B,7,8).
(Re claim 27) “a plurality of pill bins each including a tapered-bottom, and the robotic arm is configured to rotate the gripper over the plurality of pill bins” (220, 860 figure 8,11).
(Re claim 28) “a vacuum suction gripper including a tube-shaped rubber skirt” (876 figure 11B, 20).
(Re claim 29) “a user device of a doctor configured to transfer the prescription data from the user device to the pharmacy server of a pharmacy” (para 0125, 0132). 

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg in view of De Oliveira et al. US 2011/0201421.
Berg discloses (Re claim 13) “wherein one of the one or more patient sensor is wirelessly connected to the medicine dispenser” (para 0127 “bluetooth”). 
Berg does not disclose sending an encouraging message to the user device of the patient based on the determined medication adherence exceeding a predetermined target.
De Oliveria teaches sending an encouraging message to the user device of the patient based on the determined medication adherence exceeding a predetermined target (abstract, para 0027, 0050-0052).
It would have been obvious to one skilled in the art to modify the system of Berg to include sending an encouraging message to the user device of the patient based on the determined medication adherence exceeding a predetermined target because it helps to improve compliance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655